Citation Nr: 0527203	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-14 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a low back disorder 
status post disc surgery and hip, right side.

3.  Entitlement to service connection for defective vision.

4.  Entitlement to service connection for vein blockage.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a neck disorder.

7.  Entitlement to service connection for a bilateral 
shoulder disorder.

8.  Entitlement to service connection for neuropathy of the 
extremities.

9.  Entitlement to service connection for hypertension.
REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and L.R.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to March 
1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issues of entitlement to service connection for hearing 
loss, a low back disorder, a neck disorder, and a bilateral 
shoulder disorder are addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In June 2005, the veteran, with the aid of an interpreter, 
offered testimony before the undersigned Veterans Law Judge 
sitting at the RO.  At that hearing, he submitted additional 
evidence with a waiver of RO consideration.  

The veteran also appears to be raising a claim for service 
connection for hypertension on a secondary basis, i.e., as a 
result of pain associated with back, neck, and shoulder 
disorders.  See 38 C.F.R. § 3.310.  This claim is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  There is no competent evidence of current defective 
vision which is the result of a disease or injury incurred in 
service.

2.  There is no competent evidence of a current vein blockage 
which is the result of a disease or injury incurred in 
service.

3.  There is no competent evidence of current headaches which 
are the result of a disease or injury incurred in service.

4.  There is no competent evidence of current neuropathy of 
the extremities which is the result of a disease or injury 
incurred in service.

5.  There is no competent evidence of current hypertension 
which is the result of a disease or injury incurred in 
service.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
defective vision.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).

2.  The veteran is not entitled to service connection for 
vein blockage.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).

3.  The veteran is not entitled to service connection for 
headaches.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

4.  The veteran is not entitled to service connection for 
neuropathy of the extremities.  §§ 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

5.  The veteran is not entitled to service connection for 
hypertension.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of a letter from the 
RO to the appellant in April 2003, as well as the discussion 
in the March 2004 statement of the case (SOC).  He was 
advised of what was required to substantiate his claims for 
service connection and of his and VA's responsibilities 
regarding his claim.  He was also asked to submit information 
and/or evidence, which would include that in his possession, 
in support of his claim.  The letter, required following the 
passage of the VCAA, was mailed to the appellant prior to the 
initial RO adjudication of his claim.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
The record includes private medical and VA medical treatment 
records.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran that 
have not been requested, nor is there any indication that 
additional outstanding Federal department or agency records 
exist that should be requested in connection with the claim 
adjudicated in this decision.  38 U.S.C.A. § 5103A(b), (c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  An examination or opinion is necessary to make 
a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the disorders for which the 
veteran ultimately seeks service connection, other than those 
being remanded, may be associated with the veteran's active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  As will be 
discussed in the body of the decision, inasmuch as the 
veteran has current diagnoses of some of these disorders, he 
has not brought forth any competent evidence suggestive of a 
causal connection between the current disabilities and 
service.  The RO informed him that he would need medical 
evidence of a relationship between the current disabilities 
and service, and the veteran has not provided such evidence.  
Thus, the Board finds that no additional action is necessary 
as to these claims.  


II.  Service connection - Claims 3, 4, 5, 8 & 9

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain chronic diseases, 
including hypertension and certain organic disease of the 
nervous system, may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service medical records show that the veteran had no medical 
abnormalities in service related to an eye disorder, vein 
blockage, headaches, neuropathy of the extremities, or 
hypertension.  Medical examination performed in March 1962 
shows all body systems were normal and the veteran was 
considered physically fit.  As to eyesight, simple 
astigmatism was noted bilaterally.  Blood pressure was 112/70 
at separation. 

The veteran filed the instant claim for service connection 
for defective vision, vein blockage, headaches, neuropathy of 
the extremities and hypertension in March 2003.  Post-service 
medical records include those from VA Connecticut Healthcare, 
dated from August 2000, and various private treatment 
sources, dated from June 1983.

A.  Defective vision

Service medical records show bilateral astigmatism but fail 
to disclose any other actual diagnosed or noted disorder 
characterized by defective vision or eye disorder.  Current 
diagnoses shown in VA treatment records, noted many years 
following service, include cataracts with decreased vision, 
retinopathy due to hypertension, compound hypermetropic 
astigmatism and presbyopia.  

Astigmatism and presbyopia are a form of refractive error.  
See VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part VI, 
para. 11.07(b) (August 26, 1996) (hereinafter "M21-1").  
Refractive error of the eye is not a disease or injury within 
the meaning of applicable law.  See 38 C.F.R. § 3.303(c) 
(2004).  There is a lack of entitlement under the law to 
service connection for refractive error of the eye, unless 
the evidence shows that it was subject to a superimposed 
disease or injury during military service that resulted in 
increased disability.  See VAOPGCPREC 82-90 (O.G.C. Prec. 82-
90).

The evidence in this case does not show that any superimposed 
disease or injury occurred during military service that 
resulted in increased disability.  The veteran's service 
medical records showed no injuries to the eyes, and there is 
no evidence of incurring any particular eye injury.  
Refractive error of the eye may not be considered a disease 
or injury according to VA law, and there is no competent 
medical evidence of a superimposed disease or injury during 
service that resulted in a decrease in visual acuity.  
Moreover, contrary to the veteran's contention that he has an 
eye disorder that is related to his service, there is no 
competent, medical evidence of a current disability related 
to that service.  The only evidence of a current condition 
related to service is the veteran's contentions.  The actual 
medical evidence does not support the claim.  While the 
veteran is competent to describe the symptoms that he 
experienced, his statements are without significant probative 
value in regard to the issue at hand, as the veteran has not 
been shown to possess the medical training or expertise 
needed to render a competent opinion as to diagnosis or 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Thus, the veteran's personal belief that he has a current eye 
disorder characterized as defective vision cannot serve to 
prove that the disability, if present, had its onset during 
active service or are related to any in-service disease or 
injury.

In the absence of medical evidence establishing current 
disability related to active service, the preponderance of 
the evidence is against the claim for service connection for 
defective vision or an eye problem.  The benefit of the doubt 
has been considered, but there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 55

B.  Vein blockage and headaches

Service medical records fail to show any vein blockage or 
headache disorder.  The veteran urges that he has vein 
blockage in his legs as a result of back surgeries.  The 
Board notes that, since service, the veteran underwent 
cervical fusion in the 1980s and was observed to have some 
carotid arterial blockage.  No medical care provider has 
indicated that any current vein blockage is related to 
service, and the blockage was not present until many years 
after service.  

As to headaches, the veteran has been treated for neck pain 
and headaches at VA, as reflected in records dating from 
August 2000.  No medical care provider has indicated that 
these headaches are related to service.  Thus, the record is 
negative for findings or opinions of a relationship between 
current headaches and service, as well as evidence of 
continuity of symptomatology since service.  

While a review of the record shows that these conditions may 
exist following service, with the earliest documented 
manifestation of such disorders being many years following 
service, there is no competent medical evidence which 
demonstrates that either a vein blockage or a headache 
disorder is related to service.  The service medical records 
do not show these disorders, the diagnoses occurred decades 
after service, and no health care provider has opined that 
there is a relationship between any such disorder and 
service.

The only evidence of a relationship between service and 
current alleged vein blockage and headaches, first documented 
many years following service, is the veteran's contentions.  
The actual medical evidence is against the claim.  While the 
veteran is competent to describe the symptoms that he 
experienced, his statements are without significant probative 
value in regard to the issue at hand, as the veteran has not 
been shown to possess the medical training or expertise 
needed to render a competent opinion as to diagnosis or 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Thus, the veteran's personal 
belief that he has a current disability, and that a 
relationship exists between the disability, first manifested 
many years after service, and his service, cannot serve to 
prove that the disability for which the veteran claims 
service connection was incurred in or aggravated by service.  
All of the probative medical evidence is against his theory.  
In the absence of medical evidence establishing a 
relationship between either vein blockage or headaches and 
service, the preponderance of the evidence is against the 
claims of service connection for such disabilities.  The 
benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issues.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

C.  Neuropathy of the extremities and hypertension

Service medical records reflect normal blood pressure and 
neurological systems as noted above.  Records from 
Connecticut VA Healthcare show current treatment for 
hypertension and complaints of neuropathies and extremity 
numbness dating from 2000.  However, these are negative for 
findings or opinions of a relationship between current 
hypertension or neuropathy and service.

While a review of the record shows that hypertension and 
neuropathy of the extremities exists following service, with 
the earliest documented manifestation of such a disorder 
being over thirty years following service, there is no 
competent medical evidence which demonstrates that either 
hypertension or neuropathy of the extremities is related to 
service.  The service medical records do not show these 
disorders, the diagnoses occurred many years after service, 
and no health care provider has opined that there is a 
relationship between any such disorder and service.

The only evidence of a relationship between the service and 
current hypertension and neuropathy, first documented many 
years following service, is the veteran's contentions.  The 
actual medical evidence is against the claim.  While the 
veteran is competent to describe the symptoms that he 
experienced, his statements are without significant probative 
value in regard to the issue at hand, as the veteran has not 
been shown to possess the medical training or expertise 
needed to render a competent opinion as to diagnosis or 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Thus, the veteran's personal 
belief that a relationship exists between the hypertension or 
any neuropathy, first manifested many years after service, 
and his service, cannot serve to prove that the disabilities 
for which the veteran claims service connection were incurred 
in or aggravated by service.  All of the probative medical 
evidence is against his theory.  In the absence of medical 
evidence establishing a relationship between these diseases 
and service, the preponderance of the evidence is against the 
claims of service connection for such disabilities.  The 
benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issues.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for defective vision, vein blockage, 
headaches, neuropathy of the extremities, and hypertension is 
denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issues referenced in the Introduction.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.

Service medical records show that the veteran was thrown from 
a moving vehicle in August 1961.  At the time, treatment was 
administered for tender right shoulder and knee.  The veteran 
urges that he now has multiple orthopedic impairments that 
are etiologically related to this accident.  He claims that 
he did not seek additional treatment for these various 
complaints in service because he was discouraged from going 
to seek treatment by his superior officers.  His children 
have submitted lay statements observing that their father has 
over the years since service struggled with these various 
impairments.  The veteran has submitted treatment records 
showing current orthopedic abnormalities, and he alleges that 
these are etiologically related to his active service, 
specifically to the accident.  In order to determine the 
etiology of these alleged disorders, he should be scheduled 
for appropriate VA examination.  See 38 C.F.R. § 3.159(c)(4) 
(2004).  

As to his claim for hearing loss, the Board notes that the 
veteran served in Berlin Germany as a pioneer with the 12th 
Engineer Battalion, USAEUR.  His related civilian occupation 
was blaster construction.  He has reported that he was 
exposed to loud noises including bazooka launches, rocket 
launches and grenade explosions at close range.  At induction 
in January 1960, he had normal hearing, as evidenced by 15 
out of 15 bilaterally for whispered voice test.  At 
separation examination in February 1962, an audiological 
examination was conducted and right ear deafness was 
diagnosed, with puretone thresholds as follows on audiometric 
testing: at 500, 1000, 2000, 4000, 8000 respectively, right 
ear, 5, 10, 15, 10, 60.  Left ear, 0, 5, 10, 25, 20.  

The veteran has complained of current hearing loss.  In order 
to determine whether there is current hearing loss by VA 
standards, and the likely etiology of that hearing loss, he 
should be scheduled for appropriate VA examination.  See 38 
C.F.R. §§  3.159(c)(4), 3.385 (2004).  

Finally, the Board notes that the veteran receives ongoing 
treatment from VA; therefore, any recent treatment records 
should be obtained.  

Accordingly, the case is REMANDED for the following 
development:

1.  Make arrangements to obtain the 
veteran's treatment records from the 
Newington VA treatment facility, dated 
since November 2003.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA orthopedic 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should give a medical 
opinion as to the diagnosis of any 
current low back, neck, and bilateral 
shoulder disorders.  The examiner should 
state whether it is at least as likely as 
not that any such disability had its 
onset during active service or is related 
to any in-service disease or injury, 
including the complaints and findings 
noted in August 1961 following the 
incident when the veteran was thrown from 
a vehicle, as opposed to the post-service 
injury(ies) in the 1980s.    

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

3.  Schedule the veteran for a VA 
audiological evaluation.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should give a medical 
opinion as to the etiology of any current 
hearing loss, including whether it is at 
least as likely as not that any such 
disability had its onset during active 
service or is related to in-service noise 
exposure.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

4.  Finally, readjudicate the veteran's 
claims with consideration of all evidence 
received since the issuance of the most 
recent supplemental statement of the case 
in November 2004.  If the determination 
is adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


